Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered April 20, 1964 on his plea of guilty, convicting him of possession of burglar’s tools, as a misdemeanor, and sentencing him, pursuant to article 7-A of the Correction Law, to an indefinite term in the New York City Penitentiary. Judgment affirmed. Defendant’s only claim on this appeal is that the sentence imposed pursuant to article 7-A of the Correction Law is illegal because he is not reformable. On the facts in this record we find such claim to be without merit. Christ, Acting P. J., Hill, Rabin, Hopkins and Benjamin, JJ., concur.